The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on January 30, 2019, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: January 30, 2019




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

In re:                                                    Case No.: 18-17011

MaryLou Y. Peters AKA MaryLou                             Chapter 7
Young Peters
                                                          Judge Arthur I. Harris
                                                          *****************
         Debtor(s).                                         ORDER GRANTING MOTION FOR
                                                                RELIEF FROM STAY AND
                                                          ABANDONMENT (FIRST MORTGAGE)
                                                                    (DOCKET NO. 9)

                                                          6479 Meadowbrook Drive, Mentor, OH
                                                          44060


         This matter came to be considered on the Motion for Relief from Stay and Abandonment

(the "Motion") filed by Wells Fargo Bank, N.A. ("Creditor") (Docket 9). Creditor has alleged

that good cause for granting the Motion exists, and that MaryLou Y. Peters AKA MaryLou

Young Peters (''Debtor''), counsel for the Debtor, the Chapter 7 Trustee, and all other necessary

parties were served with the Motion and with notice of the hearing date of the Motion. No party




18-035856_BEW1

18-17011-aih       Doc 20      FILED 01/30/19         ENTERED 01/30/19 15:15:45              Page 1 of 3
filed a response or otherwise appeared in opposition to the Motion, or all responses have been

withdrawn. For these reasons, it is appropriate to grant the relief requested.

       IT IS, THEREFORE, ORDERED that the Motion is granted. The automatic stay

imposed by § 362 of the Bankruptcy Code is terminated with respect to the Creditor, its

successors and assigns.

       IT IS FURTHER ORDERED that the Chapter 7 Trustee is authorized and directed to

abandon the property located at 6479 Meadowbrook Drive, Mentor, OH 44060.


                                                ###


SUBMITTED BY:
 /s/Stephen R. Franks
Stephen R. Franks (0075345)
Edward H. Cahill (0088985)
Adam B. Hall (0088234)
John R. Cummins (0036811)
Karina Velter (94781)
Sarah E. Barngrover (28840-64)
Manley Deas Kochalski LLC
P.O. Box 165028
Columbus, OH 43216-5028
Telephone: 614-220-5611
Fax: 614-627-8181
Attorneys for Creditor
The case attorney for this file is Stephen R. Franks.
Contact email is srfranks@manleydeas.com

Copies to:

   Office of U.S. Trustee, Northern District of Ohio, Party of Interest, (Registered
   address)@usdoj.gov

   Sheldon Stein, Chapter 7 Trustee, sstein@epiqtrustee.com(notified by ecf)

   Robert J. Delchin, Attorney for MaryLou Y. Peters AKA MaryLou Young Peters,
   rdelchin@rcbiales.com(notified by ecf)




18-17011-aih      Doc 20     FILED 01/30/19       ENTERED 01/30/19 15:15:45            Page 2 of 3
  MaryLou Y. Peters AKA MaryLou Young Peters and Jeffrey C. Peters, 6479 Meadowbrook
  Drive, Mentor, OH 44060
  (notified by regular US Mail)

  Lake County Treasurer, 105 Main Street , Painesville , OH 44077
  (notified by regular US Mail)

  Bank of America, PO Box 982238, El Paso, TX 79998
  (notified by regular US Mail)

  CitiBank, P.O. Box 15109, Wilmington, DE 19850-5109
  (notified by regular US Mail)

  Synchrony Bank, PO Box 965007, Orlando, FL 32896
  (notified by regular US Mail)




18-17011-aih    Doc 20    FILED 01/30/19     ENTERED 01/30/19 15:15:45    Page 3 of 3
